OVERSTREET, Judge,
dissenting.
The local district attorney and the State Prosecuting Attorney have filed separate petitions for discretionary review seeking review of the court of appeals’ decision to reverse because of the trial court’s failure to give appellant the statutorily required admonishments of Article 42.12, § 5, V.A.C.C.P.
The State Prosecuting Attorney’s grounds ask: 1) was it error to hold that no admonishment of the consequences of deferred adjudication probation was given to appellant by the trial court; 2) was appellant’s plea rendered involuntary due to the trial court’s failure to give him the Art. 42.12, § 5(a) admonishment; and 3) if failure to so admonish appellant as required by Art. 42.12, § 5(a) is error, is said error subject to a harm analysis? The district attorney’s petition raises a single ground which avers that “the court of appeals erred in holding that the trial court’s failure to admonish appellant that he could not appeal from an adjudication of guilt was reversible error.”
The court of appeals, after noting that appellant’s sole point of error claimed that his original guilty plea was involuntary because the trial court did not inform him that he would not be able to appeal a later decision to revoke his probation and adjudicate him guilty, concluded that Art. 42.12, § 5 required the trial court to admonish appellant in compliance with the statute and that the failure to do so warranted reversal. Marin v. State, 901 S.W.2d 542 (Tex.App.—El Paso 1995).
Recently in Ray v. State, 919 S.W.2d 125, 127 (Tex.Cr.App.1996), a majority of this Court held that Art. 42.12, § 5:
does not require, either in felonies or misdemeanors, that the defendant entering an open plea of guilty or nolo contendere be informed prior to his plea of the possible consequences under Sec. 5(b) of a probation violation [and] [therefore the failure to provide the information does not render such a plea involuntary.
I dissented to that holding because I believe that Art. 42.12, § 5’s required admonishments must be given prior to the plea. Ray, supra (Overstreet, J., dissenting). I likewise respectfully dissent to the majority’s continued refusal to uphold the requirements of Art. 42.12, § 5 which have been passed by our Legislature.
I also note that in summarily granting the State’s petitions, the majority fails to reach the State Prosecuting Attorney’s grounds which ask whether it was error to hold that no admonishment was given and if such failure to admonish was error, was it subject to a harm analysis. Regardless of the majori*722ty’s views on whether the failure to give the statutorily required admonishments renders the plea involuntary, the failure to give the admonishments is error in contravention of Art. 42.12, § 5 and at some point this court must determine the consequences of failing to abide by such requirement. I therefore also respectfully dissent to the majority’s failure to address those important issues.